Citation Nr: 0719716	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  06-01 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active duty from July 1967 to May 1970, from 
November 1971 to November 1973, and from October 1974 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Denver, Colorado, Regional Office (RO), which granted 
service-connection for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling.  The veteran appealed the 
issue of entitlement to an initial evaluation in excess of 30 
percent.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In November 2005, the RO increased the veteran's 
evaluation to 50 percent, with an effective date commensurate 
with the effective date for service connection (i.e., 
September 25, 2003).  Since this increase did not constitute 
a full grant of the benefit sought, the higher initial rating 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  

In March 2007, the veteran was afforded a videoconference 
hearing before the undersigned.  A transcript of this hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has testified that he is receiving treatment at a 
Vet Center in Colorado Springs, Colorado.  See Transcript of 
veteran's hearing, held in March 2007; see also veteran's 
claim received in September 2003.  The claims file also 
includes a statement from a counselor at the Veterans Center 
in Colorado Springs, dated in April 2003.  However, the Court 
has held that when treatment records from a VA Veterans 
Center are relevant to a claim, they should be obtained even 
if summarizing letters or reports are included in the record.  
Dunn v. West, 11 Vet. App. 462 (1998).  

In this regard, although the January 2007 Supplemental 
Statement of the Case indicates that a number of treatment 
reports, received in March 2006, were identified by the 
veteran as "Vet Center records," the SSOC notes that these 
records were, in fact, "shown as La Junta clinic."  Briefly 
stated, these treatment reports appear to be VA treatment 
reports, and not treatment reports from the Veterans Center 
in Colorado Springs.  On remand, an attempt should be made to 
obtain these records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Any recent VA treatment record should also be 
obtained, as the veteran received ongoing care.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for PTSD from 
the Vet Center in Colorado Springs, 
Colorado, dated since March 2003.

2.  Make arrangements to obtain the 
veteran's treatment records for PTSD from 
the VA Eastern Colorado Healthcare 
System, dated since January 2007.

3.  Then, readjudicate the claim on 
appeal.  If the determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC) and be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


